Citation Nr: 0421046	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a separate compensable rating for urinary 
frequency as a symptom of diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
fracture residuals of the right 5th metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1966 to December 1968, and (apparently active or 
inactive duty training) in June 1982.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, confirmed and continued a 
prior denial of service connection for a urinary condition 
and increased the rating for right 5th metacarpal fracture 
residuals to 10 percent.  The veteran testified at a Travel 
Board hearing before the undersigned in March 2004.  At the 
hearing he clarified, regarding the urinary tract disorder, 
that what he was seeking was a separate compensable rating 
for urinary frequency symptoms of his service connected 
diabetes.  As diabetes is service connected, systemic 
complications of that disease are also considered service 
connected.  The issue has been characterized accordingly.


FINDINGS OF FACT

1.  At least in part due to his service connected diabetes 
the veteran has urinary frequency with a  daytime voiding 
interval between 1 and 2 hours and nocturia 3 to 4 times 
nightly.  

2.  The veteran's service-connected right 5th metatarsal 
fracture residuals are manifested by complaints of pain and 
tenderness; moderately severe foot injury is not shown.  



CONCLUSIONS OF LAW

1.  A separate 20 percent rating is warranted for urinary 
frequency as a symptom of diabetes mellitus.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.119, Diagnostic Code 
(Code) 7913 (and note following), 4.115a (2003).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected right 5th metatarsal fracture 
residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.6, 4.7, 4.71a, Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Here, well-groundedness is not an issue.  The veteran 
received what appears to be adequate notice of the VCAA in 
June 2002.  Regardless, any potential VCAA notice 
deficiencies were waived at the March 2004 Travel Board 
hearing.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and pertinent post-service 
VA treatment records.  He is not prejudiced by the Board 
proceeding with appellate review at this point.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



Factual Background

The veteran fractured his right 5th metatarsal while playing 
basketball in June 1982.

Diabetes mellitus was diagnosed on July 1969 VA examination.  
Service connection for diabetes was granted in August 1969.

On June 2002 VA feet examination the veteran complained of 
constant pain in his right 5th metatarsal.  Examination 
showed some tenderness on the lateral aspect of the right 
forefoot.  There was no swelling.  Right foot pain probably 
related to his previous [inservice] injury was diagnosed.  A 
right foot X-ray was within normal limits.  

On June 2002 VA diabetes examination the veteran complained 
of polyuria, polydipsia and severe nocturia.  He described 
sleep problems relating to increased nighttime frequency.  
The examiner opined that the veteran's polyuria and nocturia 
were most likely secondary to his benign prostate hypertrophy 
as well as diabetes.  

On July 2002 VA genitourinary examination the veteran 
reported lower urinary tract symptoms.  He noted that these 
symptoms included frequency every 1 to 2 hours, and nocturia 
3 to 4 times a night.  The symptoms had been occurring for 
around 6 months and were getting worse.  He reported no 
significant change of symptoms with medication.  

VA outpatient treatment records, dated from May 2001 to June 
2003, reveal no treatment afforded the veteran for his right 
5th metatarsal.  A February 2002 urology clinic treatment 
note shows that the veteran complained of frequency problems 
and occasional nocturia and urgency.

At his March 2004 hearing the veteran indicated that he was 
not receiving any treatment for his service-connected right 
5th metatarsal disorder.  He did indicate that he had pain on 
walking.  Regarding urinary frequency, he testified that he 
voided about 4 to 5 times daily. He indicated that his 
current urinary frequency was essentially about the same as 
it was at the time of his July 2002 VA genitourinary 
examination.  He soiled his undergarments on a daily basis.  
He did not report use of absorbent materials.  The veteran's 
representative asserted that under the controlling rating 
criteria, the veteran warranted a separate compensable rating 
for frequent urination secondary to his diabetes mellitus.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.119, Note (1) following Code 7913, 
compensable complications of diabetes are rated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.   Under Code 7913, a 100 percent rating 
is warranted for diabetes requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated.  38 C.F.R. § 4.119.  

Under 38 C.F.R. § 4.115a, genitourinary disorders generally 
result in disabilities related to renal or voiding 
dysfunction, infections, or a combination of these and are 
rated on the basis of (1) renal dysfunction, or (2) urinary 
tract infections, or (3) voiding dysfunction which, in turn, 
is rated on the basis of urinary leakage, or urinary 
frequency, or obstructed voiding.

Under 38 C.F.R. § 4.115(a), Urinary frequency with daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night, warrants a 10 percent rating.  
Urinary frequency with daytime voiding interval between one 
and two hours, or; awakening to void three to four times per 
night, warrants a 20 percent rating.  Urinary frequency with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The RO has rated the veteran's right 5th metatarsal fracture 
residuals under Diagnostic Code (Code) 5284.  Under Code 5284 
(for rating other foot injuries), moderate injury is rated 10 
percent, moderately severe injury warrants a 20 percent 
rating, and severe foot injury warrants a 30 percent rating.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Separate Compensable Rating for Urinary Frequency 
as a Symptom of Diabetes Mellitus

At the outset, it is noteworthy that this issue on appeal was 
characterized in the September 2002 rating decision (and 
subsequently) as entitlement to service connection for a 
urinary condition (and considered as whether new and material 
evidence had been received to reopen the claim).  (A previous 
rating had denied direct service connection for a urinary 
condition.)  The September 2002 rating decision declined to 
reopen the claim, and also noted that the veteran's urinary 
frequency was accounted for by the 20 percent rating for 
diabetes.  Several observations need be made in that regard.  
First of all, urinary frequency at this point is being 
considered as secondary to diabetes (and not service 
connected on a direct basis.)  If the issue was (as the 
rating decision considered) service connection for urinary 
frequency, then, the facts that such disability was shown, 
and was considered a symptom of diabetes (for which service 
connection was established) would be new and material 
evidence and would seem to satisfy all the threshold 
requirements for secondary service connection.  However, the 
September 2002 rating decision went on to (apparently) 
recognize urinary frequency as service connected, as it 
stated that such impairment was encompassed in the 20 percent 
rating for diabetes.  In that regard, it is noteworthy that a 
20 percent rating for diabetes mellitus requires merely 
insulin and restricted diet or oral hypoglycemic agent and 
restricted diet.  Urinary frequency is not a basis for rating 
diabetes 20 percent disabling.  And, as urinary frequency is 
not listed among the criteria for a 100 percent rating for 
diabetes (listed above), it is a complication of diabetes 
that is to be separately rated, if compensable.  

Turning to the matter of the proper rating for the veteran's 
voiding frequency, the Board finds that the symptoms shown 
(daytime voiding intervals between 1 and 2 hours and nocturia 
3 to 4 times per night) fall within the parameters of a 20 
percent rating under the 38 C.F.R. § 4.115 rating criteria 
outlined above..  Hence such rating is warranted.  A rating 
in excess of 20 percent is not, as frequency is not shown to 
be to voiding interval less that one hour, or, awakening to 
void 5 or more times per night.  

Residuals of the Right 5th Metatarsal Fracture

For this disability to warrant the next higher, 20 percent, 
rating, there must be moderately severe foot injury.   The 
words "moderate," "moderately severe," and "severe" are not 
defined in Code 5284.  

The most recent, and comprehensive, evaluation of the 
veteran's right foot disorder was on VA feet examination in 
June 2002.  The examination revealed complaints of constant 
pain, especially worse during cold weather.  Some tenderness 
on the lateral aspect of the forefoot was noted.  There was 
no swelling, and an X-ray was within normal limits.  These 
symptoms cannot reasonably be considered characteristic of 
foot injury that is more than moderate in degree.  
Consequently, the criteria for a rating in excess of 10 
percent are not met, and the claim must be denied.


ORDER

A separate 20 percent rating for urinary frequency as a 
symptom of diabetes mellitus is granted, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 10 percent for right 5th metatarsal 
fracture residuals is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



